                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
AUCTUS FUND, LLC,                  )
                                   )
                    Plaintiff,     )
                                   )            Civil Action
          v.                       )          No. 19-11751-PBS
                                   )
OPTEC INTERNATIONAL, INC.,         )
                                   )
                    Defendant.     )
___________________________________)


                               ORDER

                         December 5, 2019

Saris, C.J.

    Auctus Fund, LLC (“Auctus”), a frequent filer in this

district, has sued Optec International, Inc. (“Optec”) asserting

claims for violations of federal and Massachusetts securities

laws, breach of contract, unjust enrichment, breach of fiduciary

duty, fraud, negligent misrepresentation, and violations of

Chapter 93A. The claims arise from three separate transactions

whereby Auctus loaned Optec more than $500,000 in exchange for

notes that are convertible into Optec common stock. Optec has

been served with the complaint and motion papers but has yet to

appear in the case. The Court entered a notice of default on

September 23, 2019, and Auctus now moves for a default judgment

pursuant to Federal Rule of Civil Procedure 55. As relief,


                                 1
Auctus requests that the Court enter an order for $461,370.26 in

damages, $922,740.52 in punitive damages, and a permanent

injunction compelling conversion of the notes into publicly

tradeable shares of the Optec’s common stock and ordering Optec

to renew its registration with the Securities and Exchange

Commission (“SEC”) and comply with the SEC’s periodic filing

requirements. Auctus also requests that it be awarded reasonable

attorney’s fees.

    In considering a motion for default judgment, “it is

appropriate [for the Court] to independently ‘examine a

plaintiff's complaint, taking all well-pleaded factual

allegations as true, to determine whether it alleges a cause of

action.’” SEC v. Tropikgadget FZE, 146 F. Supp. 3d 270, 275 (D.

Mass. 2015) (quoting Ramos–Falcon v. Autoridad de Energia

Electrica, 301 F.3d 1, 2 (1st Cir.2002)). The Court is satisfied

the complaint states a claim for breach of contract. Optec

failed to pay back all three notes by their maturity dates and

appears to have breached numerous provisions of the relevant

loan agreements, including express requirements to maintain an

active SEC registration and stay current with SEC periodic

reporting requirements.

    However, the Court is doubtful that the complaint states a

claim with respect to the other counts. The complaint makes only

conclusory allegations of scienter, which are insufficient to

                                2
support fraud claims under Federal Rule of Civil Procedure 9(b).

See Lenartz v. Am. Superconductor Corp., 879 F. Supp. 2d 167,

180 (D. Mass. 2012). Likewise, the complaint does not specify

how or why any of the alleged misstatements are false and

misleading or in what way Optec breached a duty owed to Auctus.

See Cagnina v. Phila. Ins. Cos., 61 F. Supp. 3d 192, 194 (D.

Mass. 2014) (“To make out a claim for either negligent

misrepresentation or deceit, a plaintiff must allege that the

defendants negligently or willfully made a false statement

regarding her employment upon which she reasonably relied.”);

Pearson v. United States, 831 F. Supp. 2d 514, 519 (D. Mass.

2011) (“To prevail on such a claim, a plaintiff must show

(1) the existence of a fiduciary duty arising from a

relationship between the parties, (2) a breach of that duty,

(3) damages and (4) causation.”). And the complaint does not

allege unfair or deceptive business practices sufficient to

support a claim under Chapter 93A. See Framingham Auto Sales,

Inc. v. Workers’ Credit Union, 671 N.E.2d 963, 965 (Mass. App.

Ct. 1996) (“[M]ere breach of a legal obligation under commercial

law, without more, does not amount to an unfair or deceptive act

under G.L. c. 93A.”).

    Auctus seeks contract damages consisting of the remaining

unpaid principal on the notes and accrued interest. That amount

excludes certain contractual default penalties and multipliers

                                3
which the Court has already held to be unenforceable. See

9/19/2019 Hr’g Transcript at 6-7. Auctus calculates the accrued

interest based on a twelve percent interest rate for the period

prior to Optec’s default and a twenty-four percent interest rate

for the period following the default. Auctus claims the “default

rate” is appropriate because the loan agreements include a

choice-of-law provision that stipulates that Nevada law governs

the agreements, and Nevada does not have usury laws. But there

is no relationship between Nevada and the transactions at issue

in this case, so the Court is not bound by the choice-of-law

provisions. See Oxford Glob. Res., LLC v. Hernandez, 106 N.E.3d

556, 564 (Mass. 2018). Rather, Optec is based in California and

Auctus is based in Massachusetts. Applying Massachusetts choice-

of-law principles, then, the Court finds that Massachusetts

substantive law applies because it has “the most significant

relationship to the transactions and the parties.” Id. at 563

(quoting Bushkin Assocs., Inc. v. Raytheon Co., 473 N.E.2d 662,

667 (Mass. 1985)). Under the Massachusetts criminal usury

statute, the “default rate” is void because it exceeds twenty

percent. See Mass. Gen. Laws ch. 271 § 49(a), (c). Therefore,

Auctus is entitled to actual damages consisting of the remaining

unpaid principal on the notes and the accrued interest based

only on the twelve percent interest rate.



                                4
    Auctus also seeks treble damages on the basis of its

Chapter 93A claim. Not only does Auctus’s complaint fail to

adequately allege a Chapter 93A claim, neither does it allege

the “significant level of ‘rascality,’ typically involving

‘immoral, unethical, oppressive or unscrupulous’ behavior”

necessary to support an award of multiple damages. Pizzo v.

Gambee, 754 F. Supp. 2d 234, 238 (D. Mass. 2010), as amended,

796 F. Supp. 2d 270 (D. Mass. 2011) (quoting Damon v. Sun Co.,

87 F.3d 1467, 1484 (1st Cir.1996)). The Court also will not

enter a permanent injunction because Auctus has an adequate

remedy at law in the form of contract damages. See Charlesbank

Equity Fund II v. Blinds To Go, Inc., 370 F.3d 151, 162 (1st

Cir. 2004). Moreover, the Court is concerned the proposed

injunction is contrary to the public interest. Auctus seeks to

compel Optec to re-register with the SEC, but it is not clear

that the company can still comply with the registration

requirements. And the purpose of Auctus’s request is to

facilitate the sale of potentially valueless securities into the

public market. Finally, Auctus seeks its attorney’s fees in

connection with this action. The loan agreements include clauses

which provide that Optec must cover Auctus’s attorney’s fees in




                                5
the event of breach. The Court therefore will award Auctus its

reasonable attorney’s fees.1

     For the foregoing reasons, Auctus’s motion for default

judgment (Dkt. No. 26) is ALLOWED IN PART and DENIED IN PART.

Auctus shall submit a revised form of judgment consistent with

this order. Auctus’s pending motions for a preliminary

injunction and an attachment of Optec’s assets (Dkt. Nos. 5 & 7)

are DENIED AS MOOT.

SO ORDERED.

                               /s/ PATTI B. SARIS
                               Hon. Patti B. Saris
                               Chief United States District Judge




1    Auctus has requested an extension until December 26, 2019,
to submit its fee information due to technical difficulties with
counsel’s billing software. Any request for attorney’s fees
should be filed by December 16, 2019. In the interest of moving
this case forward, however, the Court will enter judgment for
Auctus now and then set the amount of reasonable attorney’s fees
by separate order.
                                6
